Citation Nr: 9911487	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
denying service connection for a seizure disorder and 
psychiatric disability.  The Board notes that the RO has not 
adjudicated the issue of entitlement to service connection 
for alcohol abuse and that it does not appear to the Board 
that the veteran is seeking service connection for alcohol 
abuse; however, if the veteran is seeking service connection 
for alcohol abuse she should so inform the RO, which should 
respond appropriately to any such clarification provided by 
the veteran.  

REMAND

The claims folder contains a VA Form 10-7131 notifying 
indicating that the veteran was admitted to a VA medical 
center in October 1977 with a diagnosis of alcohol addiction.  
A June 1987 statement of patient's treatment indicates that 
the veteran was hospitalized at a VA medical center from 
October to November 1977 and that the final diagnosis was 
"Nervous Condition."  This record does not provide any 
other information concerning the nature or etiology of the 
nervous condition.  In July 1998, the RO requested records 
pertaining to this period of VA hospitalization, but the 
claims folder contains no response to this request.  The 
representative has requested that the Board remand the case 
to obtain additional records pertaining to this period of 
hospitalization.

Since any available records pertaining to this period of 
hospitalization should be in the possession of VA and it 
appears that the records could be relevant to the veteran's 
claims, the Board agrees that further development is 
warranted.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should make another 
attempt to obtain any available 
records pertaining to the veteran's 
hospitalization at the Brecksville 
Division of the Cleveland VA Medical 
Center in October and November 1977.  
The RO should follow all indicated 
leads to obtain the records and 
should document any negative 
responses.

2.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for any health care 
providers, private and VA, who may 
possess additional records pertinent 
to her claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

3.  The veteran should also be 
requested to submit medical 
evidence, such as an opinion from a 
physician, supporting her contention 
that her claimed disabilities were 
incurred in service.

4.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the on appeal.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and her 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 


